        Case 1:18-cv-05023-PAE-SN Document 63 Filed 09/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      9/13/2021


JUAN FELIZ,

                                            Plaintiff,                18-CV-05023 (PAE) (SN)

                          -against-                                             ORDER

CITY OF NEW YORK, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On July 23, 2021, the Court issued an Order that directed the “Superintendent or other

official in charge at Greene Correctional Facility” to remove the encumbrance from the account

of Juan Feliz, Department Identification No. 16-A-4711, and to not deduct the appellate filing

fee from his account.

        On September 2, 2021, the Court received a letter from Mr. Feliz, which explained that

Inmate Accounts at Greene Correctional Facility had not complied with this Court’s Order,

which Mr. Feliz provided to them. See ECF No. 62. Specifically, Mr. Feliz included a hand-

written note, apparently from Inmate Accounts at Greene Correctional Facility, that noted that

paperwork “directly from the Court” was required. Id.

        The Court clarifies that, for the reasons explained in its July 23, 2021 Order, the

encumbrance on Mr. Feliz’s account associated with case 18-2550, which represents the appeal

to the Second Circuit Court of Appeals for this case in the Southern District of New York (18-

cv-5023), for a total of $505.00, should be removed. According to Mr. Feliz’s “Inmate Statement

for the Period 07/01/2021 thru 07/30/2021,” $452.22 of the $505.00 total fee has already been
        Case 1:18-cv-05023-PAE-SN Document 63 Filed 09/13/21 Page 2 of 2




collected from his account. Those funds—and any other funds that have since been collected—

should be refunded immediately.

        The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.



DATED:         September 13, 2021
               New York, New York


cc:    Superintendent of the Greene Correctional Facility
       165 Plank Road
       P.O. Box 8
       Coxsackie, New York 12051-0008
       (by chambers)




                                                 2
